Citation Nr: 0947140	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a gastrointestinal 
disorder, including as secondary to service-connected 
posttraumatic stress disorder.

3.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1949 to 
January 1950 and from September 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO granted the 
Veteran's claim for service connection for posttraumatic 
stress disorder, awarding an initial 30 percent disability 
rating.  The RO further denied the Veteran's claims for 
service connection for a gastrointestinal disorder and 
malaria.

As the appeal of the Veteran's claim for an initial rating in 
excess of 30 percent for posttraumatic stress disorder 
emanates from the Veteran's disagreement with the initial 30 
percent rating assigned following the grant of service 
connection, the Board has characterized the claim as for a 
higher initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The decision below addresses the Veteran's claim for an 
initial rating in excess of 30 percent for posttraumatic 
stress disorder and his claim for service connection for 
malaria.  Consideration of the remaining claim on appeal is 
deferred pending completion of the development sought in the 
remand that follows the decision.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have been diagnosed with 
malaria during service; he does not have a current diagnosis 
of malaria, and current evidence does not show any residuals 
of malaria.

3.  Since the filing of the Veteran's claim, his 
posttraumatic stress disorder has been manifested by anxious 
mood, mild memory loss, and chronic sleep impairment that 
results in occupational and social impairment with occasional 
decrease in work efficiency.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a current disability due to 
malaria that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 5107 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for an initial rating in excess of 30 
percent for posttraumatic stress disorder have not been met 
for the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims being 
decided herein has been accomplished.

In this respect, through an August 2007 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  Thereafter, the Veteran was 
afforded the opportunity to respond.  In addition, the 
Veteran was provided notice in the letter concerning the 
assignment of rating criteria and effective dates.  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the August 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned August 2007 
notice letter.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following 
notification by VA.

Regarding the Veteran's claim for an initial rating in excess 
of 30 percent for his service-connected posttraumatic stress 
disorder (PTSD), the Board notes that VCAA notice is not 
required with respect to every issue raised by a claimant.  
If, for example, a Veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (holding 
that when a claim for service connection has been proven, the 
purpose of Section 5103(a) has been satisfied, and notice 
under its provisions has been satisfied).  The Board notes 
that after an appellant has filed a notice of disagreement as 
to the initial effective date or disability rating assigned-
thereby initiating the appellate process-different, and in 
many respects, more detailed notice obligations arise, the 
requirements of which are set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A.  Id.

Here, the Veteran's claim for an initial rating in excess of 
30 percent for PTSD falls squarely within the pattern above.  
Thus, no additional VCAA notice was required with respect to 
the issue on appeal.  Furthermore, as to the initial-rating 
claim, the Board finds the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
See Dingess/Hartman, supra.

Here, the Veteran was provided a VCAA notice letter in August 
2007 regarding his claim for service connection for PTSD.  
Thereafter, the Veteran was notified in February 2008 that 
his claim for service connection for PTSD had been granted 
with an initial disability evaluation of 30 percent.  The 
notice included a copy of the RO's January 2008 rating 
decision.  In September 2008, following the Veteran's notice 
of disagreement with the January 2008 rating decision, the RO 
issued the Veteran a statement of the case (SOC) specifically 
addressing his claim for an initial rating in excess of 30 
percent for his service-connected PTSD.  The SOC set forth 
the specific rating criteria governing evaluation of PTSD and 
notified him of the reasons behind the RO's denial of his 
claim for a higher initial rating.  In light of the 
foregoing, the Board finds that the administrative appeal 
process provided the Veteran with notice of the specific 
rating criteria, and it is apparent from the record that he 
and his representative understood those things relative to a 
claim for increase, as evidenced by statements made by the 
Veteran's representative that specifically addressed the 
relevant rating criteria.  The Board thus concludes that 
during the administrative appeal process the Veteran was 
provided the information necessary such that further action 
to provide additional notice would be merely duplicative of 
what has already transpired.

Consequently, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Review of 
the Veteran's claims file reflects that a response to the 
RO's request for records stated that the Veteran's service 
treatment records were "fire-related," or involved in a 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, and are therefore largely unavailable.  
However, copies of some service treatment records, including 
reports of medical history and examination conducted at the 
Veteran's entry into and separation from active duty, were 
made available by the NPRC and are of record.  

The Veteran was given a VA examination relating to his claim 
for service connection for PTSD in January 2008; report of 
that examination is of record.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  Here, the Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on 
psychiatric examination as well as consideration of the 
available medical records in the Veteran's claims file.  It 
considers all of the pertinent evidence of record, as well as 
the statements given by the Veteran at the time of the VA 
examination, and provides a complete rationale for the 
opinion stated.  Specifically, the Board notes that the 
examination is adequate for purposes of evaluating the 
disability rating of the Veteran's PTSD; to that end, the 
examination provides a thorough discussion of the Veteran's 
current PTSD symptomatology.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the initial-rating 
claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes further that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

The Board notes that the record includes medical evidence, 
including VA treatment records from the Veteran's ongoing 
treatment at the Kansas City VA Medical Center (VAMC).  The 
Board concludes that a current examination is not needed 
regarding the Veteran's claim for service connection for 
malaria, as the medical evidence of record is sufficient to 
decide this case.  Here, the only evidence indicating that 
the Veteran was diagnosed with malaria while in service, or 
that he currently suffers from residuals of malaria, is his 
own and his family's lay statements.  Here, as discussed 
below, the Veteran's service treatment records are silent as 
to any diagnosis of or treatment for malaria during service, 
as are post-treatment records from the Kansas City VAMC.  
Further, the evidence provided by the Veteran in connection 
with his current claim, made more than 50 years later, does 
not show that he currently suffers from diagnosed active 
malaria, relapses, persistent or recurring symptoms, or 
indeed any residual disability.  Without competent evidence 
that tends to support the claim that the Veteran suffers from 
a current disability that is associated with service, the 
Board finds that a VA examination is not warranted.  In view 
of the objective evidence of record discussed in detail 
below, including the fact that there is no medical evidence 
whatsoever in the Veteran's claims file referencing a malaria 
disability, either during service or at present, the Board 
finds that the Veteran's current assertions in the face of 
this objective evidence are not persuasive and thus do not 
trigger VA's duty to provide an examination.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (in determining whether lay evidence is 
satisfactory, the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the Veteran).  

Further, although the Veteran was not afforded a VA 
examination specifically for his claimed malaria disability, 
the Board finds that no such development is warranted.  The 
evidence of record, which includes service treatment records 
as well as treatment records from the Kansas City VAMC in 
which the Veteran described a number of physical problems but 
made no reference to any diagnosis of or problems related to 
malaria, is sufficient to make a decision in this matter.  
See McLendon, 20 Vet. App. at 84-86.  The Board has 
considered the Veteran's contentions in light of the 
requirements set forth in McLendon and concludes that the 
medical evidence of record is sufficient competent medical 
evidence to decide the claim, and an examination is not 
necessary regarding the Veteran's claim for service 
connection for malaria.  See 38 C.F.R. § 3.159 (c)(4).  The 
Board thus concludes that the requirements of the duty to 
assist are satisfied.  

In addition, records of VA medical treatment have been 
obtained and associated with the Veteran's claims file.  The 
Veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claims.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claims 
on appeal that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the Veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

The Board notes that VA has heightened duties when the 
Veteran's service treatment records have been destroyed.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the 
case law does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

A.  Service Connection for Malaria

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Relevant medical evidence of record consists of the Veteran's 
service treatment records as well as records of treatment the 
Veteran has received since service at the Kansas City VAMC.  
The Veteran has also submitted statements in support of his 
claims as well as statements from family members regarding 
his claimed malaria.

Review of the available service treatment records reflects 
that the Veteran was found to be normal physically at both 
his January 1949 and September 1950 entrance examinations, 
and he did not report any problems with malaria or malaria 
symptoms on his January 1949 or September 1950 reports of 
medical history.  Similarly, on his December 1951 separation 
report of medical examination, the Veteran was noted to have 
no abnormalities, and laboratory testing returned normal 
results.  Relevant post-service records are silent as to any 
complaints of malaria or any residuals of the disease, such 
as cold sweats, fevers, or headaches.  The Board notes in 
that connection that the Veteran has not made any complaints 
of malaria or its residuals on any visits to his VA health 
care providers, although he has been seen on multiple 
occasions with complaints of other problems, from diabetes 
mellitus to hearing loss to hypertension.  The Board notes in 
particular that annual physical examinations from 2006 and 
2007 are of record; on neither occasion did the Veteran claim 
to suffer from malaria or any residuals, although he 
complained at both visits about a host of other physical and 
psychological problems.  

The Veteran and his representative have additionally 
submitted written argument in support of his service 
connection claim.  The Veteran contended in a June 2007 
statement that he suffered from cold sweats and headaches, 
which he attributed to having contracted malaria while on 
active duty.  Additionally, he claimed in an October 2007 
statement that he was diagnosed with malaria while on active 
duty and was prescribed medication; he further claimed that 
his private physician diagnosed him with the disease in 1951, 
after his separation from active duty.  The Veteran has 
further submitted statements from his sisters, in which they 
allege that they were aware of the Veteran's 1951 diagnosis 
of malaria and subsequent health problems, which he has 
attributed to malaria.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board notes at the outset that the 
Veteran has submitted no medical evidence documenting a 
diagnosis of or treatment for malaria at any time during or 
after service.  The Board considers this absence of evidence 
to weigh against his claim of having malaria and associated 
complications since service.  In fact, the only time the 
Veteran has identified any alleged problems with malaria 
whatsoever is in his correspondence with VA relating to the 
instant claim.  At no time during the Veteran's visits to the 
Kansas City VAMC has he claimed to have suffered from 
malaria, either during service or currently.  It would seem 
that if the Veteran had problems with malaria or any 
residuals, he would have at least commented on them during 
some point in his VAMC treatment.  Furthermore, there is no 
evidence in the record to suggest that he has complained to 
any medical professional of any of the residuals from which 
he claims to suffer.  The Board further finds the medical 
evidence in the service treatment records to be persuasive 
that the Veteran was not treated for complaints relating to 
malaria during service.  The Board notes in particular that 
the Veteran's September 1950 entrance examination and his 
December 1951 separation examination both found the Veteran 
to be normal.  

With respect to continuity of symptomatology, the Board notes 
that evidence of a prolonged period without medical complaint 
or demonstration, and the amount of time that has elapsed 
since military service, can be considered as evidence against 
a claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In these circumstances, the Board gives more credence 
to the medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for malaria, than to the 
Veteran's claims.  This lack of continuity of documented 
symptomatology either during or subsequent to service weighs 
against the Veteran's service connection claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when a claimant failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition); see also Maxson, supra (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Therefore, entitlement to service connection for 
malaria based on post-service continuity of symptomatology 
must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(b).

The Board has considered the evidence favorable to the claim 
but finds this evidence less persuasive than the other 
medical evidence of record, which indicates that the Veteran 
does not have a current diagnosis of malaria or any residuals 
from the disease.  Here, as discussed above, the Veteran's 
available service treatment records, including his December 
1951 separation medical examination, are silent as to any 
diagnosis of or treatment for malaria during service.  He has 
further not been shown to complain of malaria or any 
residuals at any time during his ongoing treatment at the 
Kansas City VAMC, although he has been seen there for 
multiple other medical complaints.  Further, the evidence 
provided by the Veteran in connection with his current claim, 
made more than 50 years later, does not show that he 
currently suffers from diagnosed active malaria, relapses, 
persistent or recurring symptoms, or indeed any residual 
disability.  Without competent evidence that tends to support 
the claim that the Veteran suffers from a current disability 
that is associated with service, the Board finds that service 
connection is not warranted.

The Board has considered the Veteran's contention that his 
claimed malaria resulted from his time in service.  The 
Veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion or diagnosis.  The 
Board notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of any disability.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as a diagnosis of a disability such as 
malaria.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also takes note that the Veteran has at no time 
provided any medical evidence whatsoever to establish a 
current diagnosis of malaria, or any residuals related to a 
prior diagnosis of malaria.  The Veteran has claimed that he 
was diagnosed in service with malaria and treated with 
quinine pills.  He and his sisters have also contended that 
the Veteran was treated by a private physician in 1951 for 
malaria, but that records of that treatment are now 
unavailable after the death of the physician.  However, 
records of the Veteran's ongoing treatment that are available 
and have been associated with the claims file reflect no 
mention of the condition by either the Veteran or any of his 
treatment providers, nor is there any indication in the 
records that such a condition has ever been diagnosed or 
treated.  The Board notes that Congress has specifically 
limited service connection to instances where there is 
current disability that has resulted from disease or injury.  
See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a 
current diagnosis of malaria, or any residuals related 
thereto, the claim for service connection for malaria cannot 
be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board thus concludes that there is no medical evidence 
whatsoever to substantiate the Veteran's claim that he 
currently suffers from malaria or any residuals from a prior 
bout of the disease.  Therefore, the Board concludes that the 
Veteran does not have a current diagnosis of malaria.  The 
claim for service connection for malaria must thus be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  Higher Initial Rating for Posttraumatic Stress Disorder

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In a January 2008 rating decision, the Veteran was assigned a 
30 percent initial disability rating for posttraumatic stress 
disorder (PTSD) under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  Under the General Rating Formula For Mental 
Disorders, to include PTSD, a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with normal routine behavior, 
self-care, and conversation), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the Veteran working or 
seeking work.  38 C.F.R. § 4.2 (2009).

Relevant medical evidence of record consists of a VA 
examination provided to the Veteran in January 2008.  Report 
of that examination reflects that the psychiatrist recorded 
the Veteran's complaints of nightmares occurring nightly, 
after which he had difficulty sleeping, as well as his 
complaints of feeling nervous and jittery, with extra energy.  
The examiner also noted the Veteran's complaints of 
irritability and exaggerated startle response, as well as his 
complaints of having a "short fuse."  The examiner noted 
that the Veteran was retired and had been married to his 
second wife for nearly 50 years, and that he had a good 
relationship with his family, spending a great deal of time 
with his grandchildren.  The examiner further noted the 
Veteran's report that he had many friends with whom he often 
socialized.  Mental status examination revealed an anxious 
mood and constricted affect, as well as a short attention 
span and mild memory problems.  The examiner, however, 
related the memory problems to the Veteran's advancing age, 
as well as to a post-service traumatic brain injury the 
Veteran suffered.  Further, the examiner noted that the 
Veteran complained of recurrent distressing recollections of 
his combat experiences and efforts to avoid thinking about 
them or otherwise hearing about the topic of war.  The 
examiner noted "clinically significant distress or 
impairment in social, occupation, or other important areas of 
functioning" and assigned a diagnosis of PTSD, with a Global 
Assessment of Functioning (GAF) score of 55.  In her 
discussion, the examiner emphasized that the Veteran's 
assigned GAF score was based on the Veteran's moderate 
symptomatology, including "rumination, reduced stress 
tolerance, intrusive thoughts, and preoccupation with events 
that occurred in Korea."  These symptoms of nervousness, 
reduced stress tolerance, and reflection on past experiences 
were productive of reduced reliability and productivity, the 
examiner concluded.

In light of the above findings, the Board finds that since 
the initial grant of service connection, the Veteran's PTSD 
more nearly approximates a 30 percent rating.  In so 
concluding, the Board finds persuasive the January 2008 VA 
psychiatrist's report of examination, in which the Veteran 
reported that he was able to maintain friendships, and 
socialized with his friends often, as well as with his wife 
of nearly 50 years.  He also reported enjoying spending time 
with his grandchildren and having a good relationship with 
his family.  Similarly, although noting that the Veteran's 
affect was restricted and his mood anxious, the examiner 
concluded that the Veteran suffered only moderate impairment 
in occupational and social functioning and did not find that 
the Veteran suffered from panic attacks more than once a 
week, difficulty in understanding complex commands, or 
impaired judgment, speech, or abstract thinking.  Further, 
regarding the Veteran's short attention span and mildly 
impaired memory, the examiner opined that these symptoms were 
related not to his service-connected PTSD but to his 
advancing age and to a traumatic brain injury he suffered in 
a post-service motor vehicle accident.  The Board notes that 
these documented symptoms more closely align with the 
criteria for a 30 percent disability rating, discussed above.  

The Board has also considered but does not find that the 
Veteran's PTSD at any time approximates a 70 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Here, the medical evidence does not reflect 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  The Board has also has 
considered but does not find that the Veteran's PTSD causes 
total social and occupational impairment; thus, it does not 
more nearly approximate a 100 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

In its analysis, the Board has considered the GAF score 
assigned to the Veteran in the January 2008 VA examination 
and acknowledges the argument advanced by the Veteran's 
representative that the GAF score of 55 assigned to the 
Veteran at his January 2008 VA examination reflects 
disability more accurately compensated by a 50 percent 
disability rating.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), the GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  It does not otherwise include impairment in 
functioning due to physical (or environmental) limitations.  
There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Regardless, the GAF scores assigned in 
a case, like an examiner's assessment of the severity of a 
condition, are not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In this case, the Board acknowledges that the Veteran has an 
assigned GAF score of 55, which was assigned by the January 
2008 VA examiner.  Here, the Board finds that the Veteran's 
GAF score of 55, assigned at the January 2008 VA examination, 
coincides with both his stated symptoms and with the rating 
of 30 percent assigned under the General Rating Formula For 
Mental Disorders.  The DSM-IV identifies scores in the range 
of 51-60 as "moderate symptoms" such as flat affect or 
moderate difficulty in social, occupation, or school 
functioning.  In this case, the Veteran has stated that he 
has a good relationship with his wife of nearly 50 years, his 
family, and his many friends, with whom he reports often 
spending time and socializing.  Further, the Veteran has not 
been found to have symptoms such as circumstantial speech or 
occasional panic attacks, nor is there evidence that his 
difficulty in social, occupational, or school functioning has 
been found to be more than "moderate."  In this case, the 
Board reiterates that the Veteran's assigned GAF score is not 
dispositive of the evaluation and must be considered in light 
of the actual symptoms of his disorder.  In this case, the 
Board has found that the Veteran's symptomatology, as 
discussed above, is appropriately compensated by the 30 
percent rating awarded.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the Veteran's PTSD currently 
under consideration been shown to be so exceptional or 
unusual as to warrant referral to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for review for consideration of extra-schedular 
evaluation under the provisions of 38 U.S.C.A. § 3.321(b)(1).  
Here, there is an absence of evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), frequent periods of hospitalization, or 
evidence that the Veteran's service-connected PTSD has 
otherwise rendered impractical the application of the regular 
schedular standards.  In particular, the Board notes that the 
Veteran reported in his January 2008 VA examination that he 
was retired due to his age and his years of work; there is no 
indication in the record that the Veteran's retirement is 
related in any way to his PTSD.  Thus, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2008).  
Thus, based on the record before it, the Board does not find 
that the medical evidence demonstrates any unusual disability 
with respect to the claim that is not contemplated by the 
rating schedule.  The symptoms the Veteran experiences are 
those specifically contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board 
concludes that a remand to the RO for referral of the rating 
issue to the VA Central Office for consideration of extra-
schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that, since 
the initial award of service connection, the Veteran's 
service-connected PTSD warrants a rating of no more than 30 
percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

Entitlement to service connection for malaria is denied.

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder for the period of the appeal is 
denied.


REMAND

The Board finds that further notification is necessary before 
a decision can be reached on the merits of the Veteran's 
claim for service connection for a gastrointestinal disorder, 
including as secondary to service-connected PTSD.  As the 
Veteran stated in his June 2007 informal claim that he 
developed his claimed gastrointestinal disorder "possibly 
secondary to a mental condition/PTSD," the Board finds that 
the claim must be adjudicated on both a direct and a 
secondary basis.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board notes that the Veteran was provided with notice 
pursuant to the VCAA concerning a claim for, among other 
claims, service connection for a gastrointestinal disorder 
via the issuance of an August 2007 notice letter.  That 
notice letter informed the Veteran that he needed to submit 
evidence documenting any current disability and showing that 
any such disability was incurred in or aggravated by service 
and informed him of what evidence it was VA's duty to obtain 
and what evidence he was responsible for providing.  In 
addition, the August 2007 letter discussed the evidence 
necessary to establish a claim for service connection on a 
direct basis.  However, in that letter, the RO did not 
specifically address the Veteran's claim for service 
connection for a gastrointestinal disorder as secondary to 
his service-connected PTSD and did not inform the Veteran of 
the evidence and information necessary to establish a claim 
for service connection secondary to an already service-
connected disability.  

As the Veteran has not received proper VCAA notice regarding 
his claim for service connection for a gastrointestinal 
disorder, including as secondary to his service-connected 
PTSD, the case must be remanded in order to comply with the 
statutory requirements of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  Accordingly, the agency of original jurisdiction 
(AOJ) must, prior to re-adjudication in accordance with this 
remand, issue the Veteran a supplemental notice letter that 
specifically addresses a claim for service connection for a 
gastrointestinal disorder, including as secondary to his 
service-connected PTSD, to include the information and 
evidence needed to substantiate the claim, as well as 
notification of what evidence will be obtained by VA and what 
evidence the Veteran is responsible for submitting.  
38 U.S.C.A. § 5103(a); 38  C.F.R. § 3.159(b); 3.317 (2008).  
See also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The 
AOJ must specifically provide notification to the Veteran of 
the information and evidence needed to substantiate his 
secondary service connection claim.  After providing the 
required notice, the AOJ must attempt to obtain any pertinent 
outstanding evidence for which the Veteran provides 
sufficient information and, if necessary, authorization.  See 
38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The AOJ must send to the Veteran 
and his representative a corrective 
VCAA notice that explains the 
information and evidence needed to 
substantiate his claim of service 
connection for a gastrointestinal 
disorder, including as secondary to his 
service-connected PTSD, and what part 
of such evidence he should obtain and 
what part the AOJ will attempt to 
obtain on his behalf.  He must also be 
informed of the criteria for the 
assignment of disability ratings and 
the award of an effective date in cases 
such as this.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The Veteran must 
also be provided specifically with 
notice concerning the information and 
evidence needed to substantiate a 
service connection claim on the basis 
of secondary service connection.  38 
C.F.R. § 3.310 (2009); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

2.  After giving the Veteran opportunity 
to respond with new evidence, and after 
undertaking any other development deemed 
appropriate, the issue on appeal must be 
re-adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


